DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 7-9, 11, 15-17; claims 3, 5-6, 10, and 12-14 are canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a driving unit" in claim 8, and “a projecting unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO SU HO et al. (KR20190014371A), hereinafter JO SU HO, in view of Hickman et al. (US 2019/0077019 A1), hereinafter Hickman.
Regarding claim 1, JO SU HO teaches a method for operating a cleaning robot 100 (Fig. 1), the method comprising: 
projecting an electromagnetic wave toward a movement path in which the cleaning robot is moving ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
sensing an object positioned on the movement path based on electromagnetic waves reflected from the object ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
determining whether the sensed object is a type of restricted object ([0080], “The obstacle detecting unit 140 according to an exemplary embodiment can detect an obstacle by detecting a change in the permittivity, and can also determine the type of the obstacle.”) …; 
measuring an area corresponding to the sensed object when the sensed object is determined to be a type of restricted object ([0113], “The map of the cleaning space includes a topological map including a connection relationship between a plurality of cleaning areas included in the cleaning space, a metric map indicating the shape of the cleaning space and a position of the obstacles” and [0116], “the cleaning robot 100 may update the phase map and the grid map stored in the storage unit 180 based on the detected obstacle while the robot is moving in the cleaning space.”); 
calculating an avoidance path to avoid the measured area and changing the movement path based on the calculated avoidance path ([0179], “if it is determined that there is an obstacle, the control unit 110 controls the driving unit 160 to change the traveling route to travel, and determines to avoid the obstacle”); and 
operating the cleaning robot to avoid the sensed object based on the changed movement path ([0180], “The control unit 110 may control the operation of the cleaning unit 170 while controlling the driving unit 160 so that an obstacle such as liquid does not touch the drum brush 173 or the like Can be controlled.”).
Yet, JO SU HO fails to specifically teach determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves to a machine learning model trained to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object.
However, in the same field of endeavor, Hickman teaches projecting an electromagnetic wave/infrared pattern toward a movement path in which the cleaning robot is moving ([0036], “depth camera 208 may be an RGB-infrared (RGB-IR) camera that is configured to capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images. The infrared pattern may be projected by a projector that is integrated with depth camera 208.”); 
sensing an object positioned on the movement path based on electromagnetic waves reflected from the object ([0036], “Depth camera 208 may be configured to recover information regarding depth of objects in an environment, such as three-dimensional (3D) characteristics of the objects… is configured capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images”); and 
determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves ([0076], “the sensor data may include a sequence of image frames. For instance, the sensor data may include a sequence of RGBD image frames depicting motion of the physical object.”) to a machine learning model trained to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object (Fig. 7, [0077], “a computing device may provide the sensor data as input to a machine learning model… The estimated trajectory may include an estimated position of the physical object over time” and [0078], “the method 700 includes determining that the estimated trajectory of the physical object is indicative of a potential collision.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO to use a machine learning model to determine whether an object is a type of restricted object/obstacle based on an input of electromagnetic wave information associated with the object, as taught by Hickman. This modification allows the cleaning robot to perform an action to avoid the potential collision in response to a detection of an obstacle that obstructs the movement of the cleaning robot, as shown in Hickman in Fig. 7. 

Regarding claim 8, JO SU HO teaches a cleaning robot comprising: 
one or more sensors 140 ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
a driving unit 160 ([0091], “The traveling unit 160 moves the cleaning robot 100”); 
a projecting unit 140 ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
a memory 115 ([0126], “The memory 115 stores a control program and control data for controlling the operation of the cleaning robot 100”); and
one or more processors 111 ([0130], “The main processor 111 processes the data stored in the memory 115”) configured to: 
project, via the projecting unit, an electromagnetic wave toward a movement path in which the cleaning robot is moving by operation of the driving unit ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
sense, via the one or more sensors, an object positioned on the movement path based on electromagnetic waves reflected from the object ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”); 
determine whether the sensed object is a type of restricted object ([0080], “The obstacle detecting unit 140 according to an exemplary embodiment can detect an obstacle by detecting a change in the permittivity, and can also determine the type of the obstacle.”) …; 
measure an area corresponding to the sensed object based on information sensed by the one or more sensors when the sensed object is determined to be a type of restricted ([0113], “The map of the cleaning space includes a topological map including a connection relationship between a plurality of cleaning areas included in the cleaning space, a metric map indicating the shape of the cleaning space and a position of the obstacles” and [0116], “the cleaning robot 100 may update the phase map and the grid map stored in the storage unit 180 based on the detected obstacle while the robot is moving in the cleaning space.”);
calculate an avoidance path to avoid the measured area and changing the movement path based on the calculated avoidance path ([0179], “if it is determined that there is an obstacle, the control unit 110 controls the driving unit 160 to change the traveling route to travel, and determines to avoid the obstacle”); and 
operate the driving unit to avoid the sensed object based on the changed movement path ([0180], “The control unit 110 may control the operation of the cleaning unit 170 while controlling the driving unit 160 so that an obstacle such as liquid does not touch the drum brush 173 or the like Can be controlled.”).
Yet, JO SU HO fails to specifically teach determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves to a machine learning model trained to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object.
However, in the same field of endeavor, Hickman teaches projecting an electromagnetic wave/infrared pattern toward a movement path in which the cleaning robot is moving ([0036], “depth camera 208 may be an RGB-infrared (RGB-IR) camera that is configured to capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images. The infrared pattern may be projected by a projector that is integrated with depth camera 208.”); 
sensing an object positioned on the movement path based on electromagnetic waves reflected from the object ([0036], “Depth camera 208 may be configured to recover information regarding depth of objects in an environment, such as three-dimensional (3D) characteristics of the objects… is configured capture one or more images of a projected infrared pattern, and provide the images to a processor that uses various algorithms to triangulate and extract 3D data and outputs one or more RGBD images”); and 
determining whether the sensed object is a type of restricted object by inputting information of the reflected electromagnetic waves ([0076], “the sensor data may include a sequence of image frames. For instance, the sensor data may include a sequence of RGBD image frames depicting motion of the physical object.”) to a machine learning model stored in the memory ([0048], “processor 302 can include a tensor processing unit (TPU) for training and/or inference of machine learning models.” And ([0049], “Data storage 304, in turn, may comprise volatile and/or non-volatile data storage and can be integrated in whole or in part with processor 302. Data storage 304 can hold program instructions, executable by processor 302”), wherein the machine learning model is trained to determine whether an object is a type of restricted object based on an input of electromagnetic wave information associated with the object (Fig. 7, [0077], “a computing device may provide the sensor data as input to a machine learning model… The estimated trajectory may include an estimated position of the physical object over time” and [0078], “the method 700 includes determining that the estimated trajectory of the physical object is indicative of a potential collision.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO to use a machine learning model to determine whether an object is a type of restricted object/obstacle based on an input of electromagnetic wave information associated with the object, as taught by Hickman. This modification allows the cleaning robot to perform an action to avoid the potential collision in response to a detection of an obstacle that obstructs the movement of the cleaning robot, as shown in Hickman in Fig. 7. 

Regarding claims 2 and 9, JO SU HO teaches a flowable pollutant as a restricted object ([0079], "the obstacle includes a liquid such as urine of a pet dog flowing on the floor”). Yet, JO SU HO does not specifically teach the machine learning model is trained using a training data set comprising images of a flowable pollutant. 
However, Hickman teaches the machine learning model is trained using a training data set ([0065], “training data sets generated using the method 400 can be used to train a machine learning model for collision estimation. “) comprising images of restricted objects ([0063], “the training data set may include the five most recent image frames leading up to the image frame that corresponds to the particular time, such that the training data set depicts motion of the physical object leading up to the collision”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO to use a training data set comprising images of restricted objects to train the machine learning model, as taught by Hickman. This modification allows the robot to perform collision estimation with the restricted objects. 

Regarding claims 4 and 11, JO SU HO teaches wherein the sensed object is determined to correspond to a restricted object when the object is determined to be liquid ([0079], “when the obstacle includes a liquid such as urine of a pet dog flowing on the floor”) based on the electromagnetic wave reflected by the object ([0084], “the obstacle detecting unit 140 may detect the obstacle by collecting the reflected light after illuminating the front or the side of the cleaning robot 100”). 

Regarding claim 16, JO SU HO further teaches the cleaning robot is configured to clear debris by vacuuming ([0100], “a dust suction fan 177 for sucking scattered dust”). 

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO SU HO, in view of Hickman, and in further view of Ahn et al. (US 2016/0135655 A1), hereinafter Ahn.
Regarding claim 7, JO SU HO teaches removing a restricted object when the restricted object has been cleaned ([0220], “When the cable is moved, the cable can be sucked into the inlet of the dust container 179 by the rotation of the drum brush 173” and [0222], “to discharge the sucked cable”) …
Yet, neither JO SU HO nor Hickman teaches stopping movement of the cleaning robot when a restricted object has been cleaned; and transmitting a notification to a user indicating that the restricted object has been cleaned. 
However, in the same field of endeavor, Ahn teaches stopping movement of the cleaning robot ([0117], “in response to the robot cleaner 100 being in contact with water, the cleaning operation of the robot cleaner 100 may be stopped, and the robot cleaner 100 may remain in a corresponding place.”) when a restricted object has been cleaned ([0065], “The detector 150 may detect whether or not the robot cleaner 100 is in contact with a liquid… the robot cleaner 100 may be continuously driven in a state that the robot cleaner 100 is in contact with the liquid, and thus, the liquid strained in the robot cleaner 100 may be strained on a floor surface according to the movement of the robot cleaner 100.”); and transmitting a notification to a user indicating that the restricted object has been cleaned ([020], “the display 220 may display the cleaning duration, and an error occurrence state.” and [0121], “In response to error information, notifying of driving interruption due to contact with the liquid, being received during driving of the robot cleaner, the display 220 may display information informing that the cleaning for the driver of the robot cleaner is necessary.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO in view of Hickman to stop the movement of the cleaning robot when the restricted object is cleaned and notify the user of the disruption of movement of the cleaning robot when the restricted object is cleaned, as taught by Ahn. This modification allows to be informed that the cleaning for the driver of the robot cleaner is necessary, as stated by Ahn in [0121].

Regarding claim 15, JO SU HO teaches wherein the one or more processors are further configured to remove a restricted object from the cleaning robot when the restricted object has been suctioned by the cleaning robot ([0220], “When the cable is moved, the cable can be sucked into the inlet of the dust container 179 by the rotation of the drum brush 173” and [0222], “to discharge the sucked cable”).  Yet, neither JO SU HO nor Hickman teaches a transceiver, wherein the one or more processors are further configured to transmit a notification to a user via the transceiver when a restricted object has been suctioned by the cleaning robot.
However, Ahn teaches a transceiver ([0117], “The communication interface 210 may receive error information.”), wherein the one or more processors are further configured to transmit a notification to a user via the transceiver when a restricted object has been suctioned by the cleaning robot ([020], “the display 220 may display the cleaning duration, and an error occurrence state.” and [0121], “In response to error information, notifying of driving interruption due to contact with the liquid, being received during driving of the robot cleaner, the display 220 may display information informing that the cleaning for the driver of the robot cleaner is necessary.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SU HO in view of Hickman to notify the user of the disruption of movement of the cleaning robot when the restricted object is cleaned, as taught by Ahn. This modification allows to be informed that the cleaning for the driver of the robot cleaner is necessary, as stated by Ahn in [0121].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO SU HO, in view of Hickman, and in further view of Cheuvront et al. (US 2017/0361468 A1), hereinafter Cheuvront.
Regarding claim 17, neither JO SO HO nor Hickman explicitly teaches the cleaning robot is configured to clear debris by sweeping or mopping. However, in the same field of endeavor, Cheuvront teaches the cleaning robot is configured to clear debris by sweeping or mopping ([0225], “If the mobile robot 300 is a cleaning robot, the mobile robot can be a sweeping or mopping robot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of JO SO HO in view of Hickman to configure the cleaning robot to clear debris by sweeping or mopping, as taught by Cheuvront. This modification allows the robot to clear various foreign materials, including using a cleaning pad to absorb liquid on the floor surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664